Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 26-28, 32-35, and 40-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/041396 (‘396).
Claim 24, 26-28, 32 and 40, WO (‘’396) discloses a racing circuit layout comprising an interconnection between track sections (2a-2d) of the racing circuit layout (Figs. 3-4), the interconnection comprising at least one crossover (bridges 35, tunnel 37); at least two link sections (ramps 34, 36); at least one barrier or traffic mechanism (13-17, 19) (Figs. 7, 8) operably associated with the crossovers (page 8, lines 3-20; page 12, lines 10-20), wherein the at least one barrier or traffic control mechanism is adapted to selectively configure the 
Claims 33, 34, 35 and 42, the above explanations would constitute the method (claims 33 and 34) of configuring of a race track with all of the structural features of claim 24.  Claim 42, page 9, WO (‘396) discloses a race circuit monitoring system with processor means for generating circuit configuration signal, and receive inputs as well.
Claim 43, WO (‘396) discloses that the race circuit layout can be programmed and reprogrammed (page 9, lines 5-11) which clearly indicates that a computer usable medium with readable program code and system code embodied on the medium in order to perform the functions as disclosed by WO (‘396) since these recited features are merely generic components of a computer program product to perform the method as set forth in claim 33.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 29-31, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO (‘396).
It is noted that WO (‘396) does not specifically disclose various configuration of the racing circuit layout as claimed.  However, such configurations can be configure, program, and/or reprogram to accommodate any particular racing environment as disclosed in pages 8-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711